Citation Nr: 0515931	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  02-05 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for disabilities of the 
shoulders, claimed as residuals of cold injury.

2.  Entitlement to service connection for arthritis of the 
fingers, claimed as residuals of cold injury.

3.  Entitlement to service connection for disability of the 
right knee, claimed as residuals of cold injury.

4.  Entitlement to service connection for disability of the 
right leg, claimed as residuals of cold injury.

5.  Entitlement to service connection for disability of the 
right hip, based on aggravation due to cold exposure.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1949 to August 
1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision of the Pittsburgh, 
Pennsylvania Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for conditions of the shoulders, 
the fingers of both hands, the right knee, the right leg, and 
the right hip.

By the veteran's subsequent statements and by an August 2001 
rating action, the basis of the right hip claim was expanded 
to include service connection based on aggravation of a 
preexisting right hip injury.  The appellant also claimed 
entitlement to service connection for right hip arthritis due 
to in-service cold exposure.  In a March 2002 statement, the 
veteran's representative clarified that the appellant was 
claiming entitlement to service connection for cold injury 
residuals to include arthritis of the right and left 
shoulders, right knee, fingers and right leg, and aggravation 
of a right hip injury due to in-service cold weather 
exposure.

In December 2003, the Board remanded the case for additional 
evidentiary development with respect to the claims then on 
appeal.

In his March 2002 statement, the veteran also claimed 
entitlement to service connection for osteoporosis, to 
include as due to in-service cold injury.  The RO denied that 
claim in a January 2005 rating decision.  In June 2002, the 
veteran submitted a claim of entitlement to service 
connection for arthritis of both feet as due to cold injury 
in service.  In an October 2004 rating decision, the RO 
denied that claim.  On VA medical examination in July 2002, 
the veteran reported a history of problems with his left hip.  
In a November 2002 rating decision, the RO denied service 
connection for cold injury of the left hip.  The veteran also 
raised the issue of entitlement to service connection for 
cold injury residuals affecting the left knee.  The RO denied 
that claim in a January 2005 rating decision.  The veteran 
thus far has not submitted a notice of disagreement with 
respect to the claims involving osteoporosis, arthritis of 
the feet, left hip disability, or left knee disability.  
Thus, those issues are not presently before the Board.

In the October 2004 rating decision, the RO granted service 
connection for cold injury residuals of the hands, while 
continuing denial of service connection for arthritis of the 
fingers residual to a cold injury.  Thus, the appeal 
continues for service connection for arthritis of the 
fingers, as distinct from residuals of cold injury of the 
hands.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran had cold exposure during his service in 
Korea.

3.  No cold injury or other injury or disease of the 
shoulders was recorded during his service.

4.  Pain and limited motion diagnosed as tendonitis/bursitis 
of the shoulders was found many years after service.

5.  Arthritis of the fingers first manifested at least 
fifteen years after the veteran's exposure to cold during 
service in Korea.

6.  Arthritis of the veteran's right knee manifested at least 
fifteen years after the veteran's exposure to cold during 
service in Korea.

7.  The veteran does not have any current disability of the 
right leg.

8.  The veteran does not have any current disability of the 
right hip.


CONCLUSIONS OF LAW

1.  A shoulder disorder due to cold weather exposure was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2004).

2.  Arthritis of the fingers, to include due to cold weather 
exposure, was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.303.

3.  Arthritis of the right knee, to include due to cold 
weather exposure, was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.303.

4.  No disability of the right leg, to include due to cold 
weather exposure, was incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.303.

5.  No disability of the right hip, to include due to cold 
weather exposure, was incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, address VA's duties to notify a 
claimant of information and evidence necessary to 
substantiate a claim for VA benefits, and to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2004); 38 C.F.R. § 3.102, 3.156, 3.159, 3.326 (2004).  VA is 
not required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In March 2001, July 2002, and September 
2002, the RO sent the veteran notices regarding evidence 
needed and evidentiary development with respect to his 
claims.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and VA treatment 
records have been associated with the claims files.  All 
available identified private treatment records have been 
obtained, and there is no indication that any pertinent 
evidence was not received.  The claimant has had VA 
examinations in 2002 and 2004 that addressed his claimed 
conditions.  In the March 2001 VCAA letter, the RO asked the 
veteran to advise VA if there was any other information or 
evidence he considered relevant to his claims, so that VA 
could help him by getting that evidence.  In letters dated in 
March 2001, July 2002, September 2002, and May 2004, in a 
March 2002 statement of the case, in supplemental statements 
of the case issued in August 2002 and October 2004, and in 
the December 2003 Board remand, VA advised the veteran what 
evidence VA had requested, and what evidence VA had received.  
Therefore, the duty to notify the appellant of any inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled. 

Fourth, the appellant was not prejudiced by VA's issuance of 
the VCAA letters in 2001 and 2002, after the initial adverse 
rating decision of June 2000.  The United States Court of 
Appeal for Veterans Claims (Court) has held that a claimant 
is entitled to VCAA notice prior to initial adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  The Court explained in Pelegrini, however, that 
failure of an agency of original jurisdiction (AOJ) (in this 
case, the RO) to give a claimant the notices required under 
the VCAA prior to an initial unfavorable adjudication of the 
claim does not require the remedy of voiding the AOJ action.  
Rather, it is sufficient remedy for the Board to remand the 
case to the AOJ to provide the required notice, and for VA to 
follow proper processes in subsequent actions.  Id.

In this case, the Board remanded the case in December 2003.  
The RO provided the required notice in several notices dated 
in 2001 through 2004.  The lack of full notice prior to the 
initial decision is corrected.

In sum, VA communications with the veteran essentially 
notified him that he should submit all evidence in his 
possession.  

To the extent that VA may have failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Service Connection for Cold Injury Residuals

The veteran reports that he was exposed to extreme cold 
during his service in Korea.  He attributes pain and 
arthritis in multiple areas of his body to that cold exposure 
during service.  As noted above, the appeal presently before 
the Board involves both shoulders, all fingers, the right 
knee, the right leg, and the right hip.  The veteran has 
reported that he had an injury of his right hip in an 
accident when he was about twelve years old, several years 
before he entered service.  He has contended, however, that 
pain in that hip was aggravated by cold exposure during 
service.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A 
preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2004).

Military records support the veteran's accounts of cold 
exposure during service.  The United States Armed Services 
Center for Research of Unit Records (USASCRUR) reported in 
July 2004 that records verified the service of the veteran's 
unit in Korea, and noted a specific report from December 1950 
that his unit had inadequate supplies of winter clothing.

The report of a June 1949 examination of the veteran at entry 
into service reflects no significant abnormalities of the 
spine, extremities, or gait.  The service medical records 
associated with the veteran's claims file include very few 
treatment records, and no notation of cold injury, nor of 
musculoskeletal complaints, with the exception of a notation 
of a contusion of the second toe on the left foot.  The 
report of an August 1952 service separation examination 
reflects no musculoskeletal or neurological abnormalities.

Notes from private treatment of the veteran in 1992 to 2004 
include findings of arthritis affecting the hands, knees, and 
left hip.  In July 1992, the veteran reported a three month 
history of right knee pain.  X-rays showed a subtle 
irregularity of the anterior femoral condyle, found to be of 
doubtful significance.  

In April 2000, the veteran wrote that he had developed pain 
in his left shoulder during his service in Korea.  He stated 
that he reported to sick call, and received pain medication 
from a medic.  After separation from service, he began to 
experience pain in both shoulders, which he treated with 
nonprescription medications.  In the late 1950s and early 
1960s a private physician gave him cortisone shots.  The 
veteran later reported that records of that treatment were 
not available.  He indicated that he continued to have pain 
in both shoulders.  Over the years, he developed arthritis, 
pain, and swelling in his right knee and his fingers, as well 
as exacerbated pain in the fingers with exposure to cold.  He 
reported that his right hip was injured when he was twelve 
years old, and that he had experienced pain in that hip over 
the most recent eighteen years.  He also related frequent 
numbness and burning in his right leg.

In an October 2000 statement, the veteran asserted that his 
exposure to extreme cold during service had started the pain 
in both of his shoulders.  He contended that some of the 
arthritis in his fingers and knees, and some of his right hip 
problems, came from cold exposure.

In 2002, the veteran had a hearing before a hearing officer 
at the RO.  The veteran related that he had served in Korea 
servicing artillery equipment.  He reported that it was very 
cold his first winter in Korea, and that he and his unit did 
not have winter clothing.  He stated that he presently had 
arthritis and pain in his hips, fingers, knees, and 
shoulders. 

During a July 2002 VA medical examination the veteran 
reported that in 1950, during the Korean War, he served near 
the Chosin Reservoir with inadequate winter clothing.  The 
veteran also indicated that, although his claim form had 
indicated that his right hip was injured in childhood and 
aggravated by cold exposure during service, the affected hip 
was actually the left hip.  Following a physical examination 
the impression was joint pain involving the shoulders, left 
hip, knees, hands, and feet due to osteoarthritis.

In February 2004, Charles Harvey, D.O., diagnosed left hip 
degenerative joint disease.  No opinion was offered linking 
this disorder to service.

The report of a VA examination in October 2004 reflects that 
the examiner reviewed the veteran's claims file.  The veteran 
reported pain in service and thereafter in both shoulders.  
The examiner found tenderness and limitation of motion in 
both shoulders.  X-rays of both shoulders were normal.  The 
examiner's impression was tendonitis/bursitis of both 
shoulders.  The examiner indicated that tendonitis/bursitis 
was not generally related to cold injury.  The examiner noted 
that it was possible that the shoulder pain reported during 
service represented the beginning of a shoulder condition 
that was independent of cold exposure.

Considering the VA examiner's statement that 
tendonitis/bursitis is not known to be related to cold 
injuries, the preponderance of the evidence is against a 
finding that the current shoulder disorders are related to 
cold injury during service.  As to other types of injury or 
disease of the shoulders during service, there is no record 
from service or the years directly following service of 
complaints or findings regarding the shoulders.  In the 
absence of contemporaneous documentation of shoulder problems 
during or soon after service, the veteran's reports many 
years later of shoulder pain beginning in service and 
continuing afterward are not sufficient to show that a 
disease or injury was present in service, and continued or 
caused the post-service problems.  Thus, the preponderance of 
the evidence is against service connection for disabilities 
of the shoulders.

The history of the issue with respect to the veteran's hands 
and fingers is somewhat complicated.  In a June 2000 rating 
decision, the RO denied service connection for arthritis of 
the fingers.  In an August 2001 rating decision, the RO 
denied service connection for cold injury residuals and 
arthritis of the fingers.  In an October 2004 rating 
decision, the RO granted service connection for cold injury 
residuals of the hands.  In the October 2004 rating decision, 
and in an October 2004 supplemental statement of the case 
(SSOC), the RO indicated that service connection for 
arthritis in the fingers continued to be denied.  Thus, the 
issue currently on appeal is entitlement to service 
connection for arthritis of the fingers.

In the October 2004 VA examination, the veteran reported that 
his fingers sometimes became cold, with pain, numbness, and a 
whitish discoloration, during his service in Korea.  He does 
not remember having swelling, blistering, or tissue loss.  He 
stated that he currently had constant aching pain in his 
hands and fingers, with increased pain and stiffness in cold 
weather or air conditioning.  He reported particular 
sensitivity to holding cold objects.  He also reported 
excessive sweating of his hands.  He indicated that the 
arthritis symptoms in his hands and fingers had begun at 
least fifteen years after his return from Korea.

The examiner found pain and tenderness in some of the finger 
joints in both hands.  X-rays showed minimal degenerative 
changes in both hands.  The examiner's impression was 
degenerative arthritis in both hands.  The examiner stated 
the impression that it was not as likely as not that 
degenerative arthritis of the veteran's hands was secondary 
to cold exposure during service in Korea.  The examiner noted 
that hand arthritis symptoms did not develop until 
significantly later in the veteran's life.  The examiner 
expressed the opinion that arthritis in the veteran's hands, 
fingers, and other joints was more likely than not the result 
of aging.  The examiner stated the opinion that the veteran's 
heightened sensitivity of the hands to cold exposure was as 
likely as not related to his cold exposure during service in 
Korea.

Symptoms and diagnosis of arthritis in the veteran's fingers 
arose many years after his service.  The October 2004 
examiner provided a medical opinion against a connection 
between cold exposure in service and the arthritis in the 
fingers.  The preponderance of the evidence is against 
service connection for arthritis of the fingers, and that 
claim is denied.

With respect to the veteran's right knee, he reported in the 
October 2004 VA examination that the knee had begun to 
trouble him about twenty years earlier.  He reported 
intermittent pain in the knee, aggravated by cold weather or 
air conditioning.  Examination revealed tenderness to 
palpation, and crepitus on motion.  X-rays taken in July 2002 
showed minimal degenerative changes in the right knee, with 
slight narrowing of the medial joint space.  The examiner's 
impression was degenerative arthritis of the right knee.  

The examiner's impression was that it was not as likely as 
not that degenerative arthritis of the right knee was 
secondary to cold exposure during service in Korea.  The 
examiner noted that symptoms of arthritis in the right knee 
did not develop until significantly later in the veteran's 
life.  The examiner expressed the opinion that arthritis in 
the veteran's right knee and other joints was more likely 
than not the result of aging.

Symptoms and diagnosis of arthritis in the veteran's right 
knee arose many years after his service.  The October 2004 
examiner provided a medical opinion against a connection 
between cold exposure in service and the arthritis in the 
right knee.  The preponderance of the evidence is against 
service connection for arthritis of the right knee, and that 
claim is denied.

On VA examination in October 2004, the veteran denied any 
problems with his right leg.  He indicated that the numbness 
and burning in a leg that he had reported in an earlier claim 
were symptoms in his left leg, associated with a left hip 
disorder.  He stated that the earlier listing of those 
symptoms as affecting the right leg was an error on his part 
in filling out the claim form.

There is no medical evidence of any right leg disorder, and 
the veteran explained on examination in October 2004 that he 
has no right leg disorder, and that the claim for service 
connection for such was an error.  Thus, the preponderance of 
the evidence is against service connection for a right leg 
disorder.

In the October 2004 examination, the veteran again clarified 
that he had erred when writing on his 2000 claim form that he 
had a right hip disorder.  He explained that the hip injured 
in childhood and aggravated in service was his left hip.  The 
examiner examined the left hip, and did not examine the right 
hip.

As noted above, the RO denied service connection for a left 
hip disability in a November 2002 rating decision, and the 
veteran did not file a notice of disagreement with that 
decision.  That decision is not presently before the Board on 
appeal.

With regard to the right hip, it appears that the veteran is 
no longer claiming that he has a disorder incurred or 
aggravated in service.  Further, the claims file does not 
contain evidence of a current right hip disorder.  The 
preponderance of the evidence, then, is against service 
connection for a right hip disability.


ORDER

Entitlement to service connection for disabilities of the 
shoulders, arthritis of the fingers, arthritis of the right 
knee, a right leg disorder, and a right hip disorder is 
denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


